 

Exhibit 10.3

 



EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT, is made as of the 21st day of April, 2016, by and
between BIONIK LABORATORIES CORP., a Delaware corporation (hereinafter referred
to as the “Company”), and HERMANO IGO KREBS (hereinafter referred to as the
“Employee”).

 

RECITALS

 

WHEREAS, the Company, directly or through its subsidiaries, is engaged in the
business of medical device research, development and production; and

 

WHEREAS, the Company and the Employee have agreed to enter into an employment
relationship upon the terms and subject to the conditions hereinafter set forth.

 

NOW THEREFORE, in consideration of the mutual covenants and promises herein
contained and other good and valuable consideration, the parties agree as
follows:

 

ARTICLE 1 - EMPLOYMENT AND DUTIES

 

1.1            Appointment. Subject to the terms and conditions of this
Agreement, the Company hereby agrees to employ the Employee, and the Employee
hereby accepts employment in the position of Chief Science Officer of the
Company (the “Position”) effective as of the date first written above.

 

1.2            Employment. The Employee shall be employed with the Company until
the employment relationship is terminated pursuant to the termination provisions
set out in this Agreement and in any amendments as may from time to time be
agreed to in writing by the Employee and the Company.

 

1.3            Reporting and Duties. The Employee shall report to the Chief
Executive Officer of the Company and any other executive officers as may be
determined from time to time by the Board of Directors of the Company. The
Employee shall perform all of the normal and customary responsibilities, duties
and authorities customarily accorded to, and expected of the position of a Chief
Science Officer, and such other reasonable duties as may be designated by the
Chief Executive Officer or the Board of Directors (“Board”) of the Company from
time to time. Services performed pursuant to this Agreement shall be performed
at such place(s) and times as shall be mutually agreeable to the Company and
Employee and during such hours so as not to conflict with Employee’s other
employment at The Massachusetts Institute of Technology (“MIT”). The Employee
and the Company shall meet on a quarterly basis to determine such performance of
services for the next quarterly period. The Employee shall, in good faith, make
best efforts to attend meetings of the Board of Directors of the Company, and/or
tradeshows and other relevant conferences on behalf of the Company as the
Company may reasonably request up to one year in advance of such events. The
Company agrees that the Employee shall not be obligated to attend any such
events following the termination of his employment with the Company, regardless
of the reasons for such termination. The specific services that are the subject
of this Agreement, and any additions or modifications to the limits contained in
this Section, shall be described on Schedule 1 attached hereto, to be determined
in good faith by the parties within two months of the date hereof. The Company
agrees that the Employee shall not have to perform any services for the Company
if the performance of such services may conflict with the Employee’s obligations
or duties to MIT. The Employee agrees to comply with all applicable policies and
rules of Company, provided that such compliance does not conflict with the
Employee’s obligations to MIT; provided further that the Employee shall provide
prompt written notice to the Company of any change from the Employee’s
obligations to MIT as of the date of this Agreement.

 



   

 

 

During the Employee’s employment, the Employee shall faithfully and honestly
serve the Company and, subject to the next sentence, initially devote forty-nine
percent (49%) of the Employee’s working time to the business and affairs of the
Company or, where applicable, any subsidiary or other affiliate of the Company
(individually a “Subsidiary” and collectively, the “Subsidiaries”), including
the Employee’s role in the Position and other duties, if any. The Employee and
the Company may adjust the Employee’s part-time status-percentage from time to
time by mutual agreement. The Employee shall use his best efforts to promote the
interests of the Company and its Subsidiaries. Notwithstanding the foregoing or
anything else to the contrary herein, nothing in this Agreement shall preclude
the Employee from:

 

(a)            engaging in charitable, education, communal or recreational
activities; or

 

(b)            engaging in another business enterprise as a passive investor;
provided that in no event shall the Employee own more than 4.9% of any other
business enterprise and further provided that no such business enterprise shall
be a direct competitor in the specific field of robotics intended to assist,
evaluate, or rehabilitate a person with physical impairments (“Rehab Robotics”)
of the Company or its Subsidiaries; or

 

(c)            being employed by and performing work for MIT or any other
non-profit entity or educational or similar research facility with which the
Employee may work (any of which, a “Non-Profit Entity”); provided that if the
Employee is employed by any other Non-Profit Entity, the restrictions on the
Employee as it relates to the Company shall not be any greater than what is
currently in effect with MIT.

 

However, the engagements described in 1.3(a) – (c) above shall only be
permissible so long as they do not result in a contravention of Article 3
hereof, or impair the ability of the Employee to discharge his duties to the
Company hereunder. In that regard, the Employee hereby acknowledges that,
generally, other than any time required by Employee’s employment with MIT (or
any other Non-Profit Entity but subject to the other terms of this Agreement),
it is expected the Employee will not devote any significant portion of his time
to any such matters during regular business hours.

 

In addition, the Employee shall truly and faithfully account for and deliver to
the Company and its Subsidiaries, all money, securities and things of value
belonging to the Company or the Subsidiaries which the Employee may from time to
time receive for, from or on account of the Company or the Subsidiaries.
Notwithstanding the foregoing but subject to the other terms of the Agreement,
the Employee may retain all money, securities, other compensation and things of
value he receives in connection with his affiliation with MIT and/or any other
Non-Profit Entity with which he may be affiliated.

 



   

 

 

ARTICLE 2 - COMPENSATION

 

2.1            Base Salary. The Employee’s full-time annual base salary will be
two hundred eighteen thousand dollars ($218,000). The amount of salary the
Employee will receive from the Company each pay period will be determined based
on the part-time percentage the Employee and the Company agree upon for each
such pay period. Initially, the Company and the Employee agree that the
employee’s part-time percentage shall be forty-nine percent (49%), which is
deemed to correspond to salary at the annualized rate of one hundred nine
thousand dollars ($109,000). The Employee and the Company may adjust the
Employee’s part-time status percentage from time to time by mutual agreement.
Furthermore, in the event the Employee’s part-time status percentage decreases
as a result of the Employee’s obligations to MIT, the Company and the Employee
shall in good faith determine a proportionate and corresponding adjustment to
the Employee’s compensation hereunder. All salary payments the Employee receives
from the Company will be in accordance with the Company’s standard payroll
practices in effect from time to time, and subject to applicable statutory
deductions and withholding required by law. The employee’s full time annual base
salary will be reviewed on an annual basis, or more frequently by mutual
agreement to determine potential corresponding increases, if any, based on the
Employee’s performance and that of the Company.

 

2.2            Incentive Compensation. The Employee will be entitled to
participate in the Company’s Equity Incentive Plan based on the terms of the
Equity Incentive Plan. The granting of any options or other equity compensation
is conditional on the written approval of the Board and the Company reserves the
right to alter, amend, replace or discontinue the Equity Incentive Plan or any
other plan at any time, with or without notice to the Employee.

 

2.3            Bonus. The Employee may be entitled to earn an annual
discretionary bonus of up to 30% of the employee’s annualized actual base salary
of that year, payable in the Company’s discretion based on performance in the
previous fiscal year (“Bonus”). The Bonus will be determined based on the
achievement of the Employee’s objectives that will be agreed to with the Board.

 

2.4            Benefits. The Employee shall be entitled to participate in all of
the Company’s (or applicable Subsidiary’s) benefit plans generally available to
its employees from time to time in accordance with the terms thereof. The
Employee’s participation in such plans shall become fully effective as of the
commencement of his employment hereunder pursuant to the terms of such plans.
The Company reserves the right to alter, amend, replace or discontinue the
benefit plans it makes available to its employees at any time, with or without
notice.

 

2.5            Vacation. The Employee shall be entitled to four (4) weeks of
paid vacation per calendar year on full time basis, pro-rated to the Employee’s
percentage worked. Such vacation shall be taken at a time or times acceptable to
the Company. The Employee shall be allowed to carry forward any unused vacation
into the next calendar year for up to one (1) month with the prior written
approval of the Company’s Chief Financial Officer.

 



   

 

 

2.6            Expense Reimbursement. The Employee shall be reimbursed for all
reasonable expenses actually and properly incurred by his in connection with the
performance of his duties hereunder. The Employee shall submit to the Company
written, itemized expense accounts, together with supporting invoices,
acceptable to the Company and such other additional substantiation and
justification as the Company may reasonably request within sixty (60) days after
the expenses have been incurred.

 

ARTICLE 3 - COVENANTS

 

3.1            Confidential Information. The Employee hereby acknowledges that,
by reason of his employment with the Company, he has and will acquire
information about matters and things which are confidential to the Company
and/or the Subsidiaries (the “Confidential Information”), and which Confidential
Information is the exclusive property of the Company and/or the Subsidiaries,
respectively. The Confidential Information includes, without limitation,
information concerning the Company’s and the Subsidiaries’ strategic plans,
product research and development plans, details and results, trade secrets,
supplier lists, data, work product developed by or for the Company or the
Subsidiaries, and all other data and information concerning the business and
affairs of the Company and the Subsidiaries. Notwithstanding anything to the
contrary contained herein, for the purposes hereof, Confidential Information
shall not include:

 

(a)            information that is generally available to and known by the
public at the time of disclosure to the Employee, provided that such disclosure
is through no direct or indirect fault of the Employee or person(s) acting on
the Employee’s behalf; or

 

(b)            information which the Employee is required to disclose pursuant
to applicable law, policies or due processes of applicable regulatory bodies or
legal or regulatory proceedings; provided that the Employee provides the Company
with prompt notice of same and assists the Company in seeking to prevent or
limit such requirement.

 

The Employee agrees that during the Employee’s employment and at all times
thereafter, he shall not for any reason (except in the performance of his
responsibilities for the Company) directly or indirectly, (i) use for his own
benefit or for the benefit of others, (ii) disseminate, publish or disclose, or
(iii) authorize or permit the use, dissemination or disclosure by any person,
firm or entity, any Confidential Information without the express written consent
of the Board and the Subsidiaries. Upon termination of the Employee’s employment
or this Agreement, or at any time at the request of the Company for any reason,
the Employee agrees to return to the Company and its Subsidiaries (or, in the
case of electronic items, permanently delete) all documents, records, storage,
data, samples, and other property of the Company and its Subsidiaries, together
with all copies thereof which contain or incorporate any Confidential
Information.

 



   

 

 

3.2            Intellectual Property, Inventions and Patents. As part of the
consideration for this Agreement and for his employment by the Company, subject
to the provisions of this Agreement and to any rights of MIT or any other
Non-Profit Entity that are required as a condition to employment (provided that
if such other Non-Profit Entity provides for greater or superior rights than
what is currently in effect with MIT, the Employee shall first be required to
obtain the Company’s consent to any such greater or superior rights), the
Employee hereby assigns to the Company, as and when same arise, his entire
right, title and interest, including all intellectual property rights and trade
secret rights, in and to any and all Rehab Robotics work product that is
conceived, created, developed or otherwise generated by the Employee from time
to time during the term of this Agreement, including but not limited to all
inventions, research, designs, trade secrets, improvements, plans,
specifications and documentation (collectively, “Work Product”), all of which
shall be deemed a work for hire for the Company under the U.S. Copyright Act to
the fullest extent permitted under the law. The Employee further agrees that he
will promptly, fully disclose to the Company or the Subsidiaries all such Work
Product and will, at any time from the date hereof, including during and after
his employment with the Company, at the Company’s expense, render to the Company
or the Subsidiaries such cooperation and assistance as the Company or the
Subsidiaries may deem advisable in order to obtain copyright, patent, trademark
or industrial design registrations as the case may be on, or otherwise vest,
perfect or defend the Company’s or the Subsidiaries’ rights with respect to, any
or all Work Product. Such cooperation and assistance shall include, but is not
limited to, the execution of any and all applications for copyright, patent,
trademark or industrial design registrations, assignments of copyrights and
other instruments in writing which the Company and the Subsidiaries may deem
necessary or desirable. The Employee hereby irrevocably waives all of his moral
rights in the Work Product in favor of the Company and its Subsidiaries (subject
to any rights of MIT or any other Non-Profit Entity that are required as a
condition to employment (provided that if such other Non-Profit Entity provides
for greater or superior rights than what is currently in effect with MIT, the
Employee shall first be required to obtain the Company’s consent to any such
greater or superior rights)) and their respective successors, assignees and
licensees. The Company agrees that it shall have no right, title, or interest in
or to any work product the Employee creates, conceives, develops or otherwise
generates as an employee or other service provider of MIT or any other
Non-Profit Entity. The Employee agrees that, in the event MIT or any other
Non-Profit Entity owns any intellectual property rights in anything that may be
related to the Work Product, the Employee will use his best efforts to cause
such entity to license such intellectual property to the Company if the Company
so requests of the Employee. The Employee further agrees that, in the event MIT
or other Non-Profit Entity waives any intellectual property rights it may have
in anything that may be related to the Work Product, thus making the Employee
the owner of such intellectual property rights, the Company shall have an
exclusive right to elect to license such intellectual property rights from the
Employee for a period of 90 days from the date of written notification to the
Company of such waiver, and the Company and the Employee will from the election
date negotiate in good faith to enter into a license agreement pursuant to which
the Company may license such intellectual property, with a royalty fee of no
greater than 1-1/2% - 3% and with such other terms usual and customary for
agreements of this sort.

 

The Employee shall take all precautions to maintain and protect the legal rights
of the Company and its Subsidiaries in the Work Product, and to maintain the
confidentiality of trade secrets included in the Work Product in accordance with
Section 3.1 hereof. For certainty, no license to the Work Product is granted to
the Employee, except to the extent required for the performance of his
responsibilities under this Agreement.

 



   

 

 

The Employee irrevocably appoints any other officer of the Company or the
Subsidiaries from time to time to be his attorney, with full power of
substitution, to do on the behalf of the Employee anything that the Employee can
lawfully do by an attorney to do all acts and things in relation to ownership of
the Work Product which the Company or the Subsidiaries shall deem desirable, and
to do, sign and execute all documents, conveyances, deeds, assignments,
transfers, assurances and other instruments which may reasonably be necessary or
desirable for the purpose of registering, vesting, perfecting; defending,
assigning or otherwise dealing with the Work Product. Such power of attorney is
given for valuable consideration acknowledged by the Employee to be coupled with
an interest, shall not be revoked by the bankruptcy or insolvency of the Company
or the Subsidiaries, and may be exercised by the officers of any successor or
assign of the Company or the Subsidiaries. The Company agrees that before it may
take any action on which it will rely, in whole or in part, on the terms of this
paragraph, it will provide the Employee with at least ten (10) business days’
written notice of its intent to take such action, and the written notice will
provide, in detail, the nature of the intended action, the name and contact
information of all other individuals, entities, and/or government agencies
involved in, related to, or impacted by such action, a description of the impact
such action may have on the Employee and/or his intellectual property rights,
and a description of the impact such action may have on any other individual or
entity and the individual’s/entity’s intellectual property rights.

 

The Employee hereby covenants that the Work Product will not violate or infringe
any intellectual property rights of any third party or constitute an
unauthorized use of confidential or proprietary information of any third party.

 

All of the aforesaid covenants in this Section shall be binding on the assigns,
executors, administrators and other legal representatives of the Employee.

 

3.3            Non-Solicitation of Employees. The Employee shall not, during the
period from the date hereof to that date which is one (1) year following the
termination of this Agreement or the Employee’s employment, for any reason,
directly or indirectly, hire any employees or consultants of the Company or
Subsidiaries, or induce or attempt to induce, solicit or attempt to solicit, any
of the employees or consultants of the Company or Subsidiaries to leave their
employment or engagement with the Company.

 

3.4            Non-Solicitation of Customers and Suppliers. The Employee shall
not, during the period from the date hereof to that date which is one (1) year
following the termination of this Agreement or the termination of the Employee’s
employment, for any reason, directly or indirectly, without the prior written
consent of the Company, solicit or attempt to solicit any customers of the
Company or the Subsidiaries with whom the Employee had contact or material
knowledge of, for the purpose of selling to those customers any products or
services which are the same as or substantially similar to or in any way
competitive with the products or services sold by the Company or the
Subsidiaries at the time of termination of this Agreement. The Employee shall
not, during the period from the date hereof to that date which is one (1) year
following the termination of this Agreement or the termination of the Employee’s
employment, for any reason, directly or indirectly, without the prior written
consent of the Company, solicit or attempt to solicit any suppliers of the
Company or the Subsidiaries with whom the Employee had contact with or material
knowledge of, for the purpose of diverting or attempting to divert business away
from the Company or the Subsidiaries.

 



   

 

 

3.5            Non-Competition. The Employee shall not, without the prior
written consent of the CEO of the Company, at any time during the period from
the date hereof to that date which is one (1) year following the date of
termination of this Agreement or the Employee’s employment, engage in the
development of similar Rehab Robotics devices or devices that are competitive
with the Rehab Robotics products or Rehab Robotics services developed, being
developed, commercialized and/or sold by the Company or the Subsidiaries at the
time of the termination of this Agreement (“Competitive Activity”). The Employee
may not engage in such Competitive Activity either individually or in
partnership or jointly or in conjunction with any person as principal, agent,
employee, shareholder (other than a holding of shares listed on a Canadian or
United States stock exchange that does not exceed five percent (5%) of the
outstanding shares so listed) or in any other manner whatsoever, nor shall the
Employee lend money to, guarantee the debts or obligations of or permit his name
or any part thereof to be used or employed by any person engaged in a similar
business to the Company or the Subsidiaries. It is expressly agreed and
acknowledged that the Employee’s status as an employee of MIT or of any other
Non-Profit Entity shall not violate this Article 3. The Company shall have the
option to elect whether to enforce this Section 3.5. If the Company elects to
enforce this Section 3.5, it shall continue to pay the Employee’s base salary
(at the rate at which it was paying the Employee’s base salary on the date of
termination) for as long as it wishes to enforce this Section 3.5, up to one (1)
year following termination of employment. The Company’s payment obligation
pursuant to this Section 3.5 shall apply regardless of the circumstances or
reasons leading to the termination of the Employee’s employment. If the Company
fails to continue the Employee’s base salary pursuant to the terms of this
Section 3.5, the Employee’s restrictions set forth in this Section 3.5 shall be
void.

 

3.6            Disparaging Comments. The Employee agrees not to make critical,
negative or disparaging remarks about the Company or its management, business or
employment practices; provided that nothing in this Section shall be deemed to
prevent the Employee from responding fully and accurately to any question,
inquiry or request for information when required by applicable law or legal
process, or to enforce this Agreement. The Company agrees that its officers and
directors not to make critical, negative or disparaging remarks about the
Employee; provided that nothing in this Section shall be deemed to prevent the
Company or its officers or directors from responding fully and accurately to any
question, inquiry or request for information when required by applicable law or
legal process, or to enforce this Agreement.

 

3.7            Acknowledgement, Waiver and Enforcement. The Employee confirms
that the restrictions contained in this Article 3 are reasonable and valid to
protect the legitimate business interests of the Company and the Subsidiaries.
The Employee hereby agrees and acknowledges that it would be extremely difficult
to measure the damages that might result from any breach of any of the covenants
of the Employee contained herein and that any breach of any of the covenants of
the Employee might result in irreparable injury to the business for which
monetary damages could not adequately compensate. If a material breach of any of
the covenants of the Employee occurs, the Company shall be entitled, in addition
to any other rights or remedies the Company may have at law or in equity, to
have an injunction issued by any competent court (without the need to post a
bond) enjoining and restricting the Employee and all other parties involved
therein from continuing such material breach.

 



   

 

 

3.8            Notwithstanding anything to the contrary herein, if any
applicable law, governmental entity, or court shall reduce the time period or
scope during which the Employee shall be prohibited from engaging in any
competitive or soliciting activity described in this Article 3, the period of
time or scope, as the case may be, for which the Employee shall be prohibited
shall be reduced accordingly.

 

3.9            Survival and Enforceability. It is expressly agreed by the
parties hereto that the provisions of this Article 3 shall survive the
termination of this Agreement and the Employee’s employment.

 

3.10            Lock-Up of Shares. The Employee irrevocably agrees with the
Company that, until the Company registers (the “Registration”) the shares of
common stock (or common stock underlying Exchangeable Shares) held by Peter
Bloch (such period, the “Restriction Period”), he will not offer, sell, contract
to sell, hypothecate, pledge or otherwise dispose of (or enter into any
transaction which is designed to, or might reasonably be expected to, result in
the disposition (whether by actual disposition or effective economic disposition
due to cash settlement or otherwise) by the undersigned, directly or indirectly,
or establish or increase a put equivalent position or liquidate or decrease a
call equivalent position within the meaning of Section 16 of the Securities and
Exchange Act of 1934, as amended (the “Exchange Act”) with respect to, any
shares of common stock of the Company or securities convertible, exchangeable or
exercisable into, shares of common stock of the Company beneficially owned, held
or hereafter acquired by the Employee as a result of the Company’s acquisition
of Interactive Motion Technologies Inc. (the “Securities”). Beneficial ownership
shall be calculated in accordance with Section 13(d) of the Exchange Act. In
order to enforce this covenant, the Company shall impose irrevocable
stop-transfer instructions preventing the transfer agent of the Company from
effecting any actions in violation of this section. The Company may, in its sole
and absolute discretion, consent to an early release from the Restriction Period
if it determined that the market for the Securities would not be adversely
impacted by sales and in cases of the Employee’s financial emergency. The
Company shall include the Securities in the registration statement relating to
the Registration.

 

ARTICLE 4 - DEATH

 

4.1            Death. If the Employee dies while employed under this Agreement,
this Agreement shall terminate immediately and the Company shall pay to the
Employee’s estate, any earned Base Salary, outstanding expenses, accrued
vacation and pro rata annual bonus that is unpaid up to the date of his death.
All options and warrants owned by the Employee prior to the date of his death
shall continue in accordance with the terms and conditions thereof.

 

ARTICLE 5 - TERMINATION OF EMPLOYMENT

 

5.1            Termination by Company for Cause. The Company may terminate this
Agreement for cause at any time without any prior notice. The Employee will be
provided with any unpaid, earned Base Salary, and accrued vacation, benefits as
set out in Section 2.4, and unreimbursed expenses incurred up to the date of
termination. For the purposes of this Agreement, “cause” shall mean:

 



   

 

 

(a)            a material breach by the Employee of the terms of this Agreement,
which such material breach is not cured by the Employee within twenty (20) days
of receiving written notice of the Company detailing such alleged material
breach (which such notice the Company shall provide within twenty (20) days of
learning of the alleged material breach);

 

(b)            a conviction of or plea of guilty or nolo contendere to any
felony or any other crime involving dishonesty or moral turpitude;

 

(c)            the commission of any act of fraud or dishonesty, or theft of or
intentional damage to the property of the Company;

 

(d)            willful or intentional breach of the Employee’s fiduciary duties
to the Company; or

 

(e)            the violation of a material policy of the Company as in effect
from time to time, which such material violation is not cured by the Employee
within twenty (20) days of receiving written notice of the Company detailing
such alleged material violation (which such notice the Company shall provide
within twenty (20) days of learning of the alleged material violation).

 

5.2            Termination by Disability. The Company may terminate this
Agreement as a result of any mental or physical disability or illness which
results in the Employee being unable to substantially perform his duties for a
continuous period of 150 days or for periods aggregating 180 days within any
period of 365 days. Permanent or indefinite inability to perform essential
functions shall be based on the opinion of an independent qualified medical
provider reasonably chosen by the Company and reasonably agreed to by the
Employee or his legal designee. Termination will be effective on the date
designated by the Company, and the Employee will be paid his annual Base Salary,
accrued vacation and pro rata annual bonus and benefits as set out in Section
2.4 through the date of termination, and expenses incurred up to the date of
termination.

 

5.3            Termination by Company for Other than Cause. The Company may
terminate this Agreement and the Employee’s employment, for any reason without
cause, upon thirty (30) days’ notice of termination and, provided that the
Employee executes a general release to be provided to the Company in form and
substance reasonably acceptable to the Company, the Company shall pay to the
Employee: (i) an amount equal to six (6) months’ salary, plus one (1) months’
salary for each completed year of service to the Company or to any subsidiary of
the Company, up to a maximum of nine (9) months’ salary (such amount,
“Severance”); (ii) unreimbursed expenses; and (iii) accrued vacation time,
provided that for purposes of this Section 5.3, the Employee shall be deemed to
have commenced service to the Interactive Motion Technologies Inc. (“IMT”)
subsidiary of the Company as of January 1, 2015; provided further that the
Company shall not be required to pay the Severance in the event the Company
elects to enforce Section 3.5, and continues paying Employee’s salary pursuant
to Section 3.5 in an amount no less than the Severance Amount.

 



   

 

 

5.4            Termination by Employee. The Employee may terminate this
Agreement and his employment at any time, for any reason, provided that the
Employee provides the Company with thirty (30) days’ prior written notice. The
Employee agrees to use his best effort to assist the Company to complete an
effective reallocation of his responsibilities upon the giving of such notice.
The Company may waive notice, in whole or in part, by providing the Employee pay
in lieu of notice for the balance of the thirty (30) day period, including
benefits as set out in Section 2.4 and reimbursement of expenses incurred. In
case of Good Reason, the Company shall pay to the Employee: (i) Severance; (ii)
unreimbursed expenses; (iii) accrued vacation time; and (iv) a pro rata bonus;
provided that for purposes of this Section 5.4, the Employee shall be deemed to
have commenced service to the Interactive Motion Technologies Inc. (“IMT”)
subsidiary of the Company as of January 1, 2015; provided further that the
Company shall not be required to pay the Severance in the event the Company
elects to enforce Section 3.5, and continues paying Employee’s salary pursuant
to Section 3.5 in an amount no less than the Severance Amount. For purposes of
this Employment Agreement, “Good Reason” shall mean:

 

(1)A material diminution in the Employee’s base compensation.

 

(2)A material diminution in the Employee’s authority, duties, or
responsibilities that are not a result of the Employee’s obligations to MIT or
other Non-Profit Entity.

 

(3)A change in the geographic location of the workplace at which the Employee
must be based hereunder of more than 50 miles.

 

(4)Any other action or inaction that constitutes a material breach by the
Company of this Employment Agreement.

 

For Good Reason to exist, the Employee must provide notice to the Company of the
existence of any of the foregoing conditions within ninety (90) days of the
initial existence of the condition, and the Company shall upon such notice have
a period of forty-five (45) days during which it may remedy the condition (and
upon such remedy Good Reason shall be deemed not to have existed).

 

5.5            Limitation of Liability. The Employee acknowledges, understands
and agrees that the payments and other benefits provided for in this Article 5
represent the Company’s maximum severance obligations to the Employee. No other
notice or severance entitlements shall apply. This provision shall remain in
full force and effect unamended, notwithstanding any other alterations to the
terms and conditions of the Employee’s employment, unless agreed to by the
Company in writing. The Employee also acknowledges, understands and agrees that
any such payment by the Company to the Employee on termination of the Employee’s
employment shall not prevent the Company from alleging cause for the
termination.

 

5.6            Effect of Termination. Upon any termination of this Agreement,
the Employee shall immediately deliver or cause to be delivered to the Company
all Confidential Information and Company property which are in the possession,
charge, control or custody of the Employee.

 



   

 

 

ARTICLE 6 - GENERAL

 

6.1            Release. Upon any termination of this Agreement or the Employee’s
employment, the Employee agrees to release the Company, the Subsidiaries, and
all officers, directors and employees of the Company or the Subsidiaries from
all actions, causes of action, claims or demands as a result of such
termination, except as otherwise expressly provided in this Agreement. Upon
compliance with the applicable termination provisions of this Agreement by the
Company, the Employee agrees to deliver to the Company a full and final written
release of and from all actions or claims in connection with this Agreement and
the Employee’s employment in favor of the Company, the Subsidiaries, and their
directors, officers and employees in a form to be provided by the Company.

 

6.2            Recitals. The parties agree that the Recitals set out herein are
true and accurate and shall form part of this Agreement.

 

6.3            Headings. The division of this Agreement into articles and
sections and the insertion of headings are for the convenience of reference only
and shall not affect the construction or interpretation of this Agreement.

 

6.4            Assignment. This Agreement shall be personal as to the Employee
and shall not be assignable by the Employee subject to the terms herein. This
Agreement shall inure to the benefit of and be binding upon the heirs,
executors, administrators and legal personal representatives of the Employee and
the successors and assigns of the Company. The Company may assign this
Agreement, in its sole discretion, to any successor entity of the Company.

 

6.5            Entire Agreement. This Agreement constitutes the entire agreement
between the parties with respect to the subject matter hereof and cancels and
supersedes any prior understandings and agreements between the parties hereto
with respect thereto, whether verbal or in writing. The foregoing includes any
prior understandings and agreements between the Employee and IMT. There are no
other written or verbal representations, warranties, terms, conditions,
undertakings or collateral agreements, express, implied or statutory between the
parties.

 

6.6            Amendments. No amendment to this Agreement shall be valid or
binding unless set forth in writing and duly executed by both of the parties
hereto. The waiver by any party hereto of a breach of any provision of this
Agreement shall not operate or be construed as a waiver of any subsequent breach
by any party.

 

6.7            Severability. If any provision of this Agreement is determined to
be invalid or unenforceable in whole or in part, such invalidity or
unenforceability shall attach only to such provision or part thereof and the
remaining part of such provision and all other provisions hereof shall continue
in full force and effect.

 

6.8            Further Acts. The parties shall do all such further acts and
things and provide all such assurances and deliver all such documents in writing
as may be required, from time to time in order to fully carry out the terms,
provisions and intent of this Agreement.

 



   

 

 

6.9            Notice. Any demand, notice or other communication to be given in
connection with this Agreement shall be given in writing by personal delivery,
electronic delivery or by registered mail addressed to the recipient as follows:

 

Bionik Laboratories Corp.

483 Bay Street, N105

Toronto, Ontario M5G 2C9

Telephone: (416) 640-7887

Email: pb@bioniklabs.com

 

Hermano Igo Krebs

81 Lovell Road

Watertown, MA 02472

Telephone: (617) 335-4485

Email: hikrebs@gmail.com

 

or such other address or number as may be designated by either party to the
other in accordance herewith. Any notice given by personal delivery will be
conclusively deemed to have been given on the day of actual delivery of the
notice and, if given by registered mail, on the third day, other than a
Saturday, Sunday or statutory holiday in Ontario, Canada or the Commonwealth of
Massachusetts, following the deposit of the notice in the mail. If the party
giving any notice knows or ought reasonably to know of any difficulties with the
postal system that might affect the delivery of mail, any such notice may not be
mailed but must be given by personal delivery. In the case of electronic
delivery, on the same day that it was sent if sent on a business day and the
acknowledgement of receipt is received by the sender before 5:00 p.m. (in the
place of receipt) on such day, and otherwise on the first business day
thereafter.

 

6.10            Jurisdiction. This Agreement shall be governed by and construed
in accordance with the laws of the Commonwealth of Massachusetts. Each of the
parties hereto agrees that any action or proceeding related to this Agreement
must be brought in any court of competent jurisdiction in the Commonwealth of
Massachusetts, and for that purpose hereby submits to the jurisdiction of such
Massachusetts court.

 

6.11            Section 409A. This Agreement is intended to comply with or be
exempt from Section 409A of the Code and will be interpreted, administered and
operated in a manner consistent with that intent. Notwithstanding anything
herein to the contrary, if at the time of the Employee’s separation from service
with the Company he is a “specified employee” as defined in Section 409A of the
Code (and the regulations thereunder) and any payments or benefits otherwise
payable hereunder as a result of such separation from service are subject to
Section 409A of the Code, then the Company will defer the commencement of the
payment of any such payments or benefits hereunder (without any reduction in
such payments or benefits ultimately paid or provided to the Employee) until the
date that is six months following the Employee’s separation from service with
the Company (or the earliest date as is permitted under Section 409A of the
Code), and the Company will pay any such delayed amounts in a lump sum at such
time. If any other payments of money or other benefits due to the Employee
hereunder could cause the application of an accelerated or additional tax under
Section 409A of the Code, such payments or other benefits shall be deferred if
deferral will make such payment or other benefits compliant under Section 409A
of the Code, or otherwise such payment or other benefits shall be restructured,
to the extent possible, in a manner, determined by the Company, that does not
cause such an accelerated or additional tax. To the extent any reimbursements or
in-kind benefits due to the Employee under this Agreement constitute “deferred
compensation” under Section 409A of the Code, any such reimbursements or in-kind
benefits shall be paid to the Employee in a manner consistent with Treas. Reg.
Section 1.409A-3(i)(1)(iv). Each payment made under this Agreement shall be
designated as a “separate payment” within the meaning of Section 409A of the
Code. References to “termination of employment” and similar terms used in this
Agreement are intended to refer to “separation from service” within the meaning
of Section 409A of the Code to the extent necessary to comply with Section 409A
of the Code. Whenever a payment under this Agreement may be paid within a
specified period, the actual date of payment within the specified period shall
be within the sole discretion of the Company. In no event may the Employee,
directly or indirectly, designate the calendar year of any payment to be made
under this Agreement. Any provision in this Agreement providing for any right of
offset or set-off by the Company shall not permit any offset or set-off against
payments of “non-qualified deferred compensation” for purposes of Section 409A
of the Code or other amounts or payments to the extent that such offset or
set-off would result in any violation of Section 409A or adverse tax
consequences to the Employee under Section 409A.

 



   

 

 

6.12            Independent Legal Advice. The Employee acknowledges that he has
been advised to seek independent legal counsel in respect of the Agreement and
the matters contemplated herein. To the extent that he declines to receive
independent legal counsel in respect of the Agreement, he waives the right,
should a dispute later develop, to rely on his lack of independent legal counsel
to avoid his obligations, to seek indulgences from the Company or to otherwise
attack the integrity of the Agreement and the provisions thereof, in whole or in
part.

 

IN WITNESS WHEREOF this Agreement has been executed by the parties hereto as of
the date first written above.

 

  BIONIK LABORATORIES CORP.                 By:  /s/ Peter Bloch       Name:
Peter Bloch
Title: CEO                     /s/ Hermano Igo Krebs     HERMANO IGO KREBS  

 

   

 

 